DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021  has been entered.
Response to Amendment

Responsive to communications filed on  September 24, 2021, amendments to the claims  have been acknowledged. Claims 2 and 4 are canceled by applicant.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 5-13  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-15  of U.S. Patent No. 10,910,635. Although the claims are not identical, they are not  patentably  distinct from each other as claims 1-12 and 14-15 of  U.S. Patent No. 10,910,635 contains all of the limitations of instant the claims 1, 3 and 5-13.
Claims 1, 3, and 5-13 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of  co-pending application 16/766,358.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the first layer is a high adhesion active material layer, a low resistance active material layer”. The term “high” is a relative term and is not defined and therefore is  indefinite. The term is  absent a definition in the instant specification.  The term “low” is a relative term and is not defined and therefore is  indefinite. The term is absent a definition in the instant specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (JP 2000331675, using EPO Machine translations for citations). 
Regarding claims  1 and 13, Matsumoto discloses a method for manufacturing an electrode for a secondary battery, the electrode can be a positive electrode and a negative electrode [0010]. Matsumoto further discloses applying an electrode material coating material (first layer slurry) on a conductive electrode substrate (current collector), applying a undercoat material coating material (second layer slurry) on the first layer slurry before the first layer slurry is dried, followed by drying the electrode material coating material and the undercoat primer material coating  material to obtain a laminated structure  in which a first layer and a second layer are laminated in this order on the current collector ([0053];[0065]).  Examiner notes the electrode material coating material reads on the claimed first slurry, wherein the first slurry is an active material slurry and  the first slurry is an active material layer.  The undercoat material coating material reads on the claimed second layer slurry wherein the second layer slurry is an insulating layer slurry, and the second layer is an insulating layer.  
Matsumoto further discloses the viscosity of the electrode material coating material and the undercoat primer material coating material can be in the range 1,000,000 cps (1,000,000 mPa·s)  or less and 10 cps (10 mPa·s) or more.  Matsumoto further discloses that viscosity can be optimized from the view of easy coating and can be adjusted to facilitate  multilayer coatings ([0029];[0039]). Matsumoto further discloses the ratio of the first slurry (electrode material coating) to the second slurry (undercoat primer material) is between 1:100 to about 100:1, preferably 1:10 [0039], by setting it to this  range multilayer coating can be easily performed [0039].  In an effort to optimize the electrode material coating and the  undercoat primer material coating, the skilled artisan would have found it obvious to arrive at the claimed range of wherein a viscosity of the first slurry is 12000 mPa· s or more or the viscosity of the  first slurry is 12000 mPa· s or more and a viscosity  of the second layer slurry is 4000 mPa·s  or more and the viscosity of the second layer slurry is 9400 mPa · s or more in order to improve the adhesion of the  electrode material to the current collector, reducing peeling and to improve charge/discharge characteristics of the battery . In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05.
With regards to the limitation “when the viscosities of the first layer  slurry and the second layer slurry are measured at 25 °C with a shear rate of 1/sec”, the viscosity  and shear rate are not method steps in the claimed invention but rather are characteristics of a product that is being made. The  properties or characteristics are inherently taught in the viscosity disclosed by Matsumoto, since the slurries of Matsumoto are substantially similar to the slurries of the present invention. Accordingly, products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches  (Claims 1 and 13)
Regarding claim 3, Matsumoto discloses all of the limitations as set forth above in claim 1. Matsumoto does not disclose wherein a viscosity of the first layer slurry and/or the second layer slurry measured at  25 °C with a shear rate of 5/ sec is less than half of the viscosity measured at 25 °C with the shear rate of 1/sec.  However, since the slurries of Matsumoto are substantially similar to the slurries of the present invention, the  properties or characteristics are inherently taught in the viscosity disclosed by Matsumoto. Accordingly, products of identical chemical composition can not have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present, see MPEP 2112.01. (Claim 3)
Regarding claim 5, Matsumoto discloses all of the limitations as set forth above in claim 1. Matsumoto further discloses in an example the electrode material paint includes acetylene black [0055] a conductive material and therefore  the first layer  (electrode material coating material) is a  conductive layer. (Claim 5)
Regarding claim 6, Matsumoto discloses all of the limitations as set forth above in claim 1. Matsumoto further discloses the electrode material paint includes lithium cobaltate  92.0 wt.% [0055]  as the main material and the main material  of the first slurry is active material. Matsumoto further discloses the undercoat primer material includes polyvinylidene fluoride 50.0 wt.%  [0061] as its main material, and the main material of the second layer slurry is non-conductive particles.  (Claim 6)
Regarding claim 7, Matsumoto discloses all of the limitations as set forth above in claim 6. Matsumoto further discloses the electrode material paint includes a polyvinylidene fluoride as the binder [0055], and the undercoat primer material includes polyvinylidene fluoride as the binder [0061]. Therefore,  the binder of the first layer slurry and the second layer slurry have a common component.  (Claim 7)
Regarding claim 8, Matsumoto discloses all of the limitations as set forth above in claim 6. Matsumoto further discloses the electrode material paint includes N-methyl-2-pyrrolidone as the solvent [0055] , and the undercoat primer material includes  N-methyl-2-pyrrolidone as the solvent [0061]. Therefore, the solvent of the first layer slurry and the second layer slurry have a common component.  (Claim 8)
Regarding claim 10, Matsumoto discloses all of the limitations as set forth above in claim 1. Matsumoto further discloses the undercoat primer material includes acetylene black 50.0 wt.%,  polyvinylidene fluoride 50.0 wt.% and N-methyl-2-pyrrolidone 90.0 wt.% [0061]. Therefore, the solid content ratio of the second slurry is 30% or more, (50 + 50)/(50+50+90)= 52%.  (Claim 10)
Regarding claim 11, Matsumoto discloses all of the limitations as set forth above in claim 1. Matsumoto does not explicitly disclose wherein a time from completion of applying the second layer slurry to a start of drying the second layer slurry is 10 seconds or less in obtaining the laminated structure. 
However, Matsumoto does disclose in the drying step the time (t) is  1 (seconds) or more  and 30 (seconds) or less [0032].  Examiner notes Matsumoto drying time overlaps with the claimed range of 10 seconds or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541  (Claim 11)
Regarding claim 12, Matsumoto discloses all of the limitations as set forth above in claim 1. Matsumoto discloses a method for manufacturing  a secondary battery comprising  manufacturing a positive electrode and a negative electrode, arranging the positive electrode and negative electrode facing each other to configure a battery element, and enclosing the battery element together with an electrolyte in a casing [0010];[0051-0053].  (Claim 12)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  Matsumoto et al. (JP 2000331675), as applied to claim 1 above, and further in view of Bessho et al., (US 20110111277)
Regarding claim 9, Matsumoto discloses all of the limitations as set forth above in claim 1. Matsumoto does not disclose cooling at least a surface of the first layer slurry after applying 
It would have been obvious to one having ordinary skill in the art the art to cool at least a surface of the first layer slurry (electrode material coating material )  after applying the first layer slurry and before applying the second layer slurry (undercoat primer material) of Matsumoto, in order to suppress the electrode substrate from becoming deformed as taught by Bessho. (Claim 9)
Response to Arguments
Applicant’s arguments filed September 24, 2021 have been fully considered and are persuasive.  The  35 U.S.C. 103 rejection as being unpatentable over Sugiyama in view of Matsumura has been withdrawn. Bessho is still being relied upon to teach in the cooling step. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722